DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The drawings filed on 18 March 2020 are acceptable.

Claim Status:
1c.	Claims 1-19 are pending. 
Election/Restrictions:
 
1d.	Applicant's election without traverse of Group III (claims 16-19), filed on 21 April 2022 is acknowledged.  
1e.	Claims 1-19 are pending, of which claims 16-19 are under consideration. 
1f.	Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2022.
The restriction requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement:
2.	The information disclosure statement filed on 07/23/2020 has been received and comply with the provisions of 37 CFR §1.97 and §1.98.  The attached references and references on parent 16/058,143 have been considered as to the merits. 

Claim Objections:
3.	Claims 16-19 are objected to because of the following informalities:  Claims 16-19 recite non-elected inventions.  

Claim Rejections- Non-Statutory Double Patenting:
 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
4.	Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-11 of U.S. Patent: 10,259,869.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass treating a subject suffering from an inflammatory disorder or cancer comprising administering the same IL-17C antibody.  The instant claims recite a method for the treatment of a subject suffering from an inflammatory disorder or cancer comprising administering to a subject in need thereof of an isolated antibody comprising the recited heavy and light chain CDR sequences.  Meanwhile, claim 1 of the ‘869 patent encompasses an isolated antibody comprising the recited heavy and light chain CDR sequences. It is noted that the amino acid sequences of the IL-17C antibody recited in the instant claims are 100% identical to the antibody amino acid sequences recited in the ‘869 patent. Although the claims of the instant application are directed to the treatment method and the patented claims are directed to the antibody product, the specification of the ‘869 patent teaches treatment of inflammatory disorders and cancer by administration of the IL-17C antibody (column 24, lines 13-58).
“Obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound” (Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company, 611 F.3d 1381, 1387 95 USPQ2d 1797 (Fed. Cir. 2010); 611 F.3d at 1386). 
Applicant is also reminded that the U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). (see also MPEP § 804.01). The instant application is a divisional of application 16/286,231 (now U.S. Patent 10,633,439), which is a continuation of application 16/058,143 (now U.S. Patent 10,259,869).  In other words, the instant application is not a divisional application of application 16/058,143 (resulting in the ‘869 patent), and thus, prohibition against nonstatutory double patenting under 35 U.S.C. 121 does not apply.

Claim Rejections - 35 U.S.C. §112 [a], Written Description:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
5a.	Claims 16, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 16 and 18 encompass a method of treating a subject suffering an inflammatory disorder or cancer, said method comprising administering to said subject an effective amount of an antibody that cross-competes with an antibody comprising the recited heavy and light chain CDR sequences recited in claim 1.
The specification teaches an antibody that comprises the recited heavy and light chain CDR sequences; or that comprises the heavy chain amino acid sequence of SEQ ID NO: 17 and the light chain amino acid sequence of SEQ ID NO: 16; or that comprises the heavy chain amino acid sequence of SEQ ID NO: 30 and the light chain amino acid sequence of SEQ ID NO: 29. The specification teaches two antagonistic antibodies that bind to human IL-17C and also cross-react with IL-17C from the cynomolgus monkey and the mouse, (see page 2, paragraph 1 and example 3). The specification teaches that MAB#1 comprises the variable light chain amino acid sequence of SEQ ID NO:16, [LCDR1-3: 13-15], and the variable heavy chain amino acid sequence of SEQ ID NO:17, [HCDR1-3: 7-9].  The MAB#2 antibody comprises the variable light chain amino acid sequence of SEQ ID NO:29, [LCDR1-3: 26-28], and the variable heavy chain amino acid sequence of SEQ ID NO:30, [HCDR1-3: 20-22]. The specification also teaches that both antibodies inhibit the interaction of IL-17C with IL-17RE, (see tables 2 and 3). The specification teaches that the administration of both candidates MAB#1 and MAB#2 (2x10 mg/kg) ameliorates IL-23-induced skin inflammation in an IL-23 induced psoriasis mouse model, demonstrating the in vivo efficacy and therapeutic potential of both antibodies. Both antibodies have similar effects at the level of IL-23 induced epidermal thickening and a similar impact at level of IL-23 induced gene expression, (see Example 7 (page 47), table 4 and figures 5-8).  The specification also discloses that MAB#1 reduces the generation of atopic dermatitis-like skin inflammation in the MC903 atopic dermatitis mouse model (page 54, lines 14-21; Figures 6-8).
However, the specification does not teach the administration of an antibody that cross-competes with the recited antibody.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factors present in the claims are structural requirements that the antibody cross-compete with the recited with the recited antibody.  Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only an isolated antibody that comprises the heavy and light CDR sequences recited in claim 2, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 U.S.C. §112 [a], Scope of enablement:
5b.	Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating an inflammatory disorder comprising administering to a subject in need thereof an isolated antibody comprising specifically recited heavy and light chain CDR sequences (such as in claims 2, 7, 8); does not provide enablement for a method of treating an inflammatory disorder comprising administering to a subject indeed an isolated antibody that cross-competes the recited heavy and light chain CDR sequences; or a method of treating cancer comprising administering the recited antibody or an antibody that cross-competes with said antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 16 and 18 encompass a method of treating a subject suffering an inflammatory disorder or cancer, said method comprising administering to said subject an effective amount of an antibody that cross-competes with an antibody comprising the recited heavy and light chain CDR sequences recited in claim 1.  Claims 17 and 19 encompass a method of treating a subject suffering an inflammatory disorder or cancer, said method comprising administering to said subject an effective amount of an antibody comprising the recited heavy and light chain CDR sequences recited in claim 2.
The specification teaches an antibody that comprises the recited heavy and light chain CDR sequences; or that comprises the heavy chain amino acid sequence of SEQ ID NO: 17 and the light chain amino acid sequence of SEQ ID NO: 16; or that comprises the heavy chain amino acid sequence of SEQ ID NO: 30 and the light chain amino acid sequence of SEQ ID NO: 29. The specification teaches two antagonistic antibodies that bind to human IL-17C and also cross-react with IL-17C from the cynomolgus monkey and the mouse, (see page 2, paragraph 1 and example 3). The specification teaches that MAB#1 comprises the variable light chain amino acid sequence of SEQ ID NO:16, [LCDR1-3 13-15], and the variable heavy chain amino acid sequence of SEQ ID NO:17, [HCDR1-3 7-9].  The MAB#2 antibody comprises the variable light chain amino acid sequence of SEQ ID NO:29, [LCDR1-3 26-28], and the variable heavy chain amino acid sequence of SEQ ID NO:30, [HCDR1-3 20-22]. The specification also teaches that both antibodies inhibit the interaction of IL-17C with IL-17RE, (see tables 2 and 3). 
The criteria set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims, is the basis for determining undue extermination. In the instant case the specification does not enable administration of an antibody that cross-competes with another antibody.
It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. For example, Lloyd et al. taught that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection, 2009, Vol. 22, No. 3, pages 159-168, see abstract). Lloyd et al found that on average, about 120 different antibodies in a library that comprise a wide variety of combinations of heavy and light-chain variable genes with function modifying properties can bind to a given antigen, (see page 168). Furthermore, the authors demonstrate that the CDR regions, particularly VH-CDR1, VH-CDR2 and VL-CDR2 contain a great number of mutations by 2–3-fold relative to the framework regions (see page 166, column 1 and figure 4B).  Likewise, Goel et al. (The Journal of Immunology, 2004, 173(12):7358-7367), made three antibodies that bind to the same 12-mer but have very different CDR1-3 sequences, (see abstract and figures 2 and 3). Edwards et al, (Journal of Molecular Biology, 2003, Vol. 334, pages 103-118) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, (BLyS), including 1098 unique VH and 705 VL sequences, and that there were high diversity in the HCDR3 region, (see page 106, table 4). 
Regarding administration of an antibody that cross-competes with an antibody that has CDRs, it is not well established in the art that all variable domains are amenable to modifications much less even conservative. The state of the art teaches that conservative substitutions would in fact change the binding ability of antibodies if not substantially reduce the affinity. For example, Brummell et al. (Biochemistry 32:1180-1187 (1993)) found that mutagenesis of the four HCDR3 contact residues for the carbohydrate antibody (Salmonella B O-polysaccharide) in no instance improved affinity but 60% of the mutants resulted in a 10-fold drop in binding constant (affinity electrophoresis value of 0.85), while still other mutants were lower (Table 1 and p. 1183, Col. 2, 2 top. 1184, Col. 1, 1). Brummell demonstrates that no substitution retained antigen binding affinity similar to the wild type antibody despite targeted, conservative substitutions in known contact sites. Kobayashi et al. (Protein Engineering 12:879-844 (1999)) disclose that a scFv for binding a DNA oligomer containing a (6-4) photoproduct with Phe or Tyr substitutions at Trp 33 retained "a large fraction of the wild-type binding affinity, while the Ala substitution diminished antigen binding" (Table 1).  However, Kobayashi et al. note "replacing Trp 33 with Phe or Ala alters the local environment of the (6-4) photodimer since binding is accompanied by large fluorescence increases that are not seen with the wild-type scFv" (p. 883, Col. 2, 3).  Burks et al. (PNAS; 1997; Vol. 94, pages 412-417) disclose scanning saturation mutagenesis of the anti-digoxin scFv (26-10) which also binds digitoxin and digoxigenin with high affinity and with 42-fold lower affinity to ouabain. One hundred fourteen mutant scFvs were characterized for their affinities for digoxin, digitonin, digoxignenin and oubain. Histogram analysis of the mutants (Figure 2) reveals that "not all residues are optimized in even high affinity antibodies such as 26-10, and that the absence of close contact with the hapten confers higher plasticity, i.e., the ability to tolerate a wider range of substitutions without compromising binding (p. 415, Col. 2, 4- p. 416, 1). The level of skill required to generate the antibodies is that of a molecular immunologist, and the artisan of ordinary skill in the art would have been required to characterize any single parent antibody, identify candidate amino acid residues for substitution in the CDR domains, perform the mutagenesis on the CDR domains, produce and express the modified antibodies, measure binding characteristics (e.g., binding specificity, equilibrium dissociation constant (KD), dissociation and association rates (K off and K on respectively), and binding affinity and/or avidity compared with the parent antibody), and then finally perform bioassays to identify any one or more of the characteristics of an antibody. The technology to perform these experiments was available at the time of application filing, but the amount of experimentation required to generate even a single CDR-modified antibody meeting all of the claim limitations would not have been routine much less could one of ordinary skill in the art predict that any one or combination of all the CDR amino acid variations encompassed by the claims would result in just any antibody having retained the antigen binding activity.  Because of this lack of guidance in the instant specification, the extended experimentation that would be required to determine which amino acid sequences and modifications would be acceptable to retain occluding structural and functional activity, and the fact that the relationship between the sequence of a protein/peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable, it would require an undue amount of experimentation for one of skill in the art to arrive at the large number of antibodies.  Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the antibodies in the claims in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  
Moreover, the specification does not enable a method of treating cancer by administering an antibody that binds to IL-17C, said antibody comprising the recited sequences. The specification teaches that the administration of both candidates MAB#1 and MAB#2 (2x10 mg/kg) ameliorates IL-23-induced skin inflammation in an IL-23 induced psoriasis mouse model, demonstrating the in vivo efficacy and therapeutic potential of both antibodies. Both antibodies have similar effects at the level of IL-23 induced epidermal thickening and a similar impact at level of IL-23 induced gene expression, (see Example 7 (page 47), table 4 and figures 5-8).  The specification also discloses that MAB#1 reduces the generation of atopic dermatitis-like skin inflammation in the MC903 atopic dermatitis mouse model (page 54, lines 14-21; Figures 6-8). The prior art teaches that IL-17C contributes to induced inflammation and lung damage in experimental COPD, (see Vella et al, PLOS ONE; (https://doi.org/10.1371/journal.pone.0243484 J).  However, regarding treating cancer with an anti-IL-17C antibody, the prior art teaches that IL-17 has both anti-tumor as well as pro-tumor activities. For example, Qian et al, (Cytokine 89 (2017) 34–44) teach that emerging evidence indicates that IL-17 not only has an oncogenic role in tumorigenesis by regulating tumor angiogenesis and enhancing tumor immune evasion but also exerts anti-tumor functions by enhancing natural killer (NK) cells and cytotoxic T lymphocytes (CTLs) activation and through the recruitment of neutrophils, NK cells and CD4+ and CD8+ T cells to tumor tissue s, (see abstract, page 37, column 2, page 42, column 1 and figure 1).
Therefore, only a method of treating an inflammatory disorder comprising administering to a subject in need thereof an isolated antibody comprising the recited heavy and light chain CDR sequences (in claims 2, 7, 8 (for example)), is enabled.

Conclusion:
6.	No claim is allowed.

Advisory Information:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        14 June 2022






/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647